Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00182-CR

                                       Casey Ray ESCOBAR,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR6126
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 22, 2021

DISMISSED FOR WANT OF JURISDICTION

           On May 7, 2021, Appellant Casey Ray Escobar filed a pro se notice of appeal. The notice

of appeal states that he was sentenced on April 14, 2021. However, the Bexar County District

Clerk’s Certificate of Notice of Appeal states that Escobar’s case was dismissed.

           The State’s motion to dismiss indicated that Escobar was sentenced under another cause

number. The motion to dismiss was filed by the State and signed by the trial court on January 24,

2020. The clerk’s record for Escobar’s appeal contains no final appealable order or judgment. See

TEX. CODE CRIM. PROC. ANN. art. 44.02 (authorizing a defendant in a criminal action to appeal);
                                                                                  04-21-00182-CR


Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (reiterating that the right to appeal

under article 44.02 is limited to appeal from a final judgment).

       On July 6, 2021, we ordered Appellant to show cause in writing why this appeal should

not be dismissed for want of jurisdiction. We cautioned Appellant that if he failed to show cause

in writing as ordered, this appeal would be dismissed for want of jurisdiction. See Abbott, 271

S.W.3d at 697 n.8. Appellant has filed no response.

       Accordingly, as the clerk’s record does not contain an appealable judgment or order, and

Appellant did not file any response to show how this court has jurisdiction in this appeal, we

dismiss this appeal for want of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-